Wilde J.
delivered the opinion of the Court. In this case the defendant has been but twice convicted, and but once discharged. He would not, therefore, under the statute of 1832, c. 73, be liable to an additional punishment. We *453apprehend that the act was not intended to have such an effect; but the language of the statute is express, and it will admit of but one construction. That statute, however, has been repealed by the statute of 1833, c. 85, and the question is, whether the suspension of the liability of the .defendant, while the former statute continued in force, is a legal discharge of his liability at the time of his second conviction. And we are of opinion that it is not. The offence for which he was a second time convicted, was committed, and ne was also convicted, before the passage of the statute of 1832.
If the crime had been committed, or if the defendant had been convicted, during the time that the statute of 1832 was in force, the repealing statute of 1833 might be considered as an ex post facto law in regard to him. But as the conviction took place in 1831, and he was then liable to the additional punishment, the act of 1832 operated only as a suspension of his liability, and not in nature of a pardon. That act having been repealed, his liability remains as it was at the time of his conviction.

Demurrer overruled.